LawheNCe, Judge:
Wben the appeals for a reappraisement enumerated in schedule “A,” attached to and made part of this decision, were called for hearing, plaintiff offered no testimony but submitted the cases on the records before the court.
An examination of the official papers discloses no reason for disturbing the presumptively correct value for the merchandise found by the appraiser.
I, therefore, find and hold the proper dutiable value of the merchandise covered by these appeals to be the value found by the appraiser.
Judgment will be entered accordingly.